DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgment is made of the amendment to the title of the invention, as the title now more accurately reflects the claimed subject matter the previous objection has been withdrawn. 

Response to Amendment
Acknowledgement is made of the amendment filed on 11/11/2021 in which claims 11-18 and 20 have been amended, claim 19 canceled, and claim 21 added. Therefore claims 11-18 and 20-21 are pending for examination below. 

Allowable Subject Matter
Claims 11-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 11, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a plurality of switching elements of which at least some are connected to one another in a star-point shape formed by a plurality of lines branching from a common connection point that is configured to be connected to a positive pole of a first voltage source, wherein the at least some of the plurality of switching elements include: a first switch on a first of the plurality of lines between the common connection point and a first electrical load that can be powered by the first voltage source; a second switch on a second of the 
Claims 15-17 depend from claim 11 and are allowed for the same reasons. 

With respect to claims 18 and 20, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “the first battery terminal includes a first plurality of switching elements of which at least some are connected to one another in a first star-point shape formed by a plurality of lines branching from a first common connection point that is configured to be connected to a positive pole of the first voltage source … the second battery terminal includes a second plurality of switching elements of which at least some are connected to one another in a second star-point shape formed by a plurality of lines branching from a second common connection point that is configured to be connected to a positive pole of the second voltage source … the third switch, which is of the first star-point shape, and the fourth switch, which is of the second star-point shape, are connected to each other, the third switch being arranged between the first common connection point and the second partial vehicle electrical system, and the sixth switch being arranged between the second common connection point and the first partial vehicle electrical system.”

With respect to claim 21, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “the battery terminal comprising: a first switch; a second switch; a third switch; and a fourth switch, wherein: the first switch, the second switch, and the third switch are connected in parallel to one another in a star-point 
Claims 12-14 depend from claim 21 and are allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859